852 F.2d 526
Leonard Earl THORNTON, Plaintiff-Appellant,v.Guy HUNT, Receiver of Alabama Prison System, in his officialcapacity;  Fred R. Smith, and Attorney General DonSiegelman, Defendants-Appellees.
No. 87-7136Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Aug. 15, 1988.

Don Siegelman, Atty. Gen., Thomas R. Allison, P. David Bjurberg, Asst. Attys.  Gen., Montgomery, Ala., for defendants-appellees.
Appeal from the United States District Court for the Middle District of Alabama.
Before HILL, HATCHETT and ANDERSON, Circuit Judges.
PER CURIAM:


1
The appellant, Leonard Thornton, appeals from the dismissal of his complaint for failure to state a claim upon which relief can be granted.  In his pro se complaint under 42 U.S.C. Sec. 1983, Thornton alleged that the Alabama Correctional Incentive Time Act (ACITA), Ala.Code Sec. 14-9-41(e), violated the equal protection clause and the due process clause of the United States Constitution.  The district court adopted the magistrate's recommendation that the complaint be dismissed because ACITA, which denies "good time" accumulation for prisoners sentenced to more than ten years, was rationally related to the goal of controlling the early release or parole of serious offenders.


2
Thornton's complaint challenged ACITA's classification of prisoners sentenced to more than ten years.  The statute does not single out a suspect class or impinge on a fundamental right.  Thus, the provision is subject to the rational basis test under the equal protection clause.   See Hodel v. Indiana, 452 U.S. 314, 331, 101 S.Ct. 2376, 2386-87, 69 L.Ed.2d 40 (1981).  ACITA's classification of prisoners serving sentences of more than ten years is rationally related to the legitimate purpose of preventing the early release of serious offenders.  Therefore, the statute does not violate the equal protection clause or the due process clause.

The judgment of the district court is

3
AFFIRMED.